BOÁRMAN, District Judge.
On 29th day of January, 1894, Andy Archibald, defendant in error, while he was in the employment of said railway company, the plaintiff in error, as a switchman in the said company’s yards at Shreveport, La., had his arm mashed, and in consequence of such injury he lost his arm. The defendant in error instituted his suit to recover damages against the plaintiff in error in the state district court of Harrison county, Tex. The cause was removed to and tried in the United States circuit court for the eastern district of Texas. The defendant in error recovered judgment against said railway company for $5,000, from which said judgment the said railway company prosecutes the writ of error.
Piaintiff’s petition alleges that on or about the 20th day of January, 1894. he was in the employment of the said Texas & Pacific Railway Company, as a switchman in its yards at Shreveport, La., under the immediate orders of the yardmaster of said defendant, one Howell, and was on that day performing his duties in the said yard, working under the orders of the yardmaster, Howell. He shows that Howell had control of plaintiff and all switchmen in said yard, and they were by the rules of the service bound to obey orders of Howell. He shows that said company also keeps at Shreveport an officer called the “car inspector,” whose duty it is to inspect all cars that come into said yard, whether they come in over the defendant’s railway, or some other connecting road, as soon as the cars come into the yard, and to mark such cars as may he out of fix in any of their appliances, so that the trainmen or switchmen may know, at the time they come to handle the car, whether it is safe or unsafe to handle, and. for the purpose of advising the trainman or switchman of their condition, writes on both sides of the car with chalk the letters “B. O.,” which means that the car is in bad order, but on cars that are safe to handle he writes nothing at all, and by these marks the train and switch men know that a ear is in or out of fix when they come to handle it; that there is at Shreveport a cotton seed oil mill, and on this track cars to be loaded or unloaded at the oil mill are placed, and, when ready, they are moved from the oil mill track out upon the main yard track; that on January 20, 1894, three cars were pulled out from the oil mill track on to the main yard track, and plaintiff was ordered by Yardmaster Howell to uncouple two of these cars, both being oil tank cars belonging to the American Cotton Seed Oil Company, and marked A. C. O. and Nos. 351 and 383, and both provided with patent pin pullers, which are attached to the end of *806the cars, having a lever by means of which the coupling pin can be drawn from or inserted in the drawhead without the switchman being required to go in between the cars, as he has to do with cars not provided with pin pullers, which also makes it more difficult to pull out the pins when for any cause the pin pullers are out of fix.
He shows that, when he went to pull the pin, he found that the pin pullers on both cars were out of fix, and could not be worked, and that, in order to obey the orders of the yardmaster, he was compelled to reach over the castings that formed a part of the pin puller, in order to reach and pull the pin with his hand, after the usual fashion of doing that kind of work; the castings on each side of the drawhead making it somewhat more difficult to reach and pull the pin than in cars that were without such appliances. He shows that, while he was pulling the pin, and while the cars were moving slowly, as is usual and customary in coupling cars, he was struck on the leg by an iron rod from the rear car, and which fastened the brake beam to the brake staff, and which had come loose from its fastenings; that this iron rod had on the end a chain about 12 inches long, and was by the motion of the car pushed out in front of the car about 3 feet, into the space between the two cars and about 6 inches from the ground; that, as he was pulling the pin, this rod struck his leg, and was liable to trip him up, and, in attempting to avoid being thrown down by the rod, his arm was caught between the castings on the drawhead, crushing the bones at, above, and below the elbow joint of his right arm, and injuring same to such an extent that amputation of the right arm became necessary to save his life; that he did not know that the cars were out of condition until he went to uncouple them, when he discovered that the pin pullers of both cars were out of order, and that, as he would have to uncouple them as if they had no pin pullers, by going' between the cars and pulling the' pin with his hands, and as lie did not. know of the iron rod being loosened from the brake beam until it struck him on the leg, and until the loose chain and hook on the protruding end were about to trip him up; that he could not obey the order of the yardmaster to uncouple the cars without doing just as he did, by pulling the pin with his hands, which is the usual and customary way of uncoupling-cars, and practically without any danger. But he shows that the loose rod, prptruding from the rear car, and striking against his feet, greatly enhanced the danger, because it was liable to trip him, or the loose chain and hook were liable to catch his foot and leg, and throw him down between the cars, ar.d in endeavoring to avoid the danger from the loose rod and chain his arm was caught, as before charged, and crushed. He shows: That these cars had been in the yard for over a day, and there was no mark of any kind on either to indicate that they were not in perfect order, and he did not know or believe that he was incurring more than ordinary danger of the service in obeying the order of his superior in uncoupling said cars, and while he did see the pin pullers on both cars were out of fix and could not be worked, yet the danger of uncoupling without them was not greater than is usual in uncoupling cars not provided with pin pullers. Hot one car in fifty in use are provided with pin pullers, *807but are coupled and uncoupled by baud. That his injury was not caused by the pin pullers being out of fix, hut was caused by tin1 loose rod striking against his feet, and to avoid being thrown down he was forced to turn his attention to the rod, and in endeavoring to avoid that danger his arm was caught between the castings on the drawhead and crushed as aforesaid. That he was not at fault, and was injured by the gross negligence of the defendant in failing to inspect and repair its said cars, and in failing to fasten the rod to the brake, and in failing to notify the plaintiff that said rod was loose from its fastenings, and liable to trip and throw him down while he was uncoupling said cars. That the hones of his arm above and below the elbow were crushed to pieces, and the joint was mashed until the crushed bones protruded through the flesh and skin, and the arm had to he amputated above the elbow to save the life of petitioner, and that in consequence1 he has been deprived of the use of his right arm. That at the time of his injury he was 23 years of age, and was healthy, strong, and active, and able to do any amount of hard work. That he had been working as a hrakeman and switch-man on railroads for 4 or 5 years, and had adopt,ed that business as a means of livelihood. That he was earning at the time he was hurt about $75 per month, and his prospects were good for much larger wages as he grew older and had more experience in the business in which he was engaged, but that the loss of his right arm totally prevents him from following the business in which he was engaged, and also from following any oilier business. That he is not an educated man, and cannot earn anything except by manual labor.
The plaintiff in error filed in the state court a general denial, and, in answering further, álleged that, if there were any of the defects complained of in plaintiff’s petition, the same were known to him, and that he assumed the risk thereof.
The transcript shows, in aid of the bill of exception, ali the evidence administered by either side to the jury. There seems to have been but little, if any, conflict in the testimony upon the material issues of fact, and the verdict of the1 jury and the judgment thereon seem to he fully sustained by the evidence.
The errors assigned are to the charge of the court. They relate to the charges given as well as to the charges tendered by the'counsel for plaintiff in error and refused by the court. We liave carefully examined the several assignments of error filed by plaintiff in error, together with the evidence shown in the transcript, in the light of the authorities cited in counsel’s briefs, and we find no errors alleged in any of the several assignments sufficient to warrant us in reversing the judgment of the circuit court. Therefore, the same is affirmed.